This action supplement previous Notice of Allowability dated 7/23/2021, to correct a typographical error, to indicate claim 5 as allowable.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adeel Haroon on July 2, 2021.
The application has been amended as follows:
Claim 13 is amended and claim 15 cancelled.
In particular,
Claim 13 has been amended as follows:
13. (Currently Amended) A method of performing wireless communication in a network, the method comprising: 
establishing, by a first circuit, first selected link parameters of a plurality of selectable link parameters for wireless communication, wherein the first selected link parameters comprise a selected transmission channel, a selected transmission data rate, a selected transmission modulation format and a channel coding scheme; 
transmitting, by the first circuit, a first communication using the first selected link parameters; 
receiving, by a plurality of tunable circuits of a channel detection circuit of a second 
identifying the selected transmission data rate at which the first communication was transmitted; 
determining the transmission modulation format; 
determining the channel coding scheme of the first communication using the identified transmission data rate, and 
extracting, by the second circuit, a payload of the first communication using the first selected link parameters by demodulating the first communication using the frequency corresponding to the transmission channel, the identified transmission data rate, and the identified transmission modulation format.

Claim 15 canceled.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 9 paragraphs 3, filed May 26, 2021, with respect to claims 1-3, 5-11, 13-14, and 16-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-3, 5-11, 13-14, and 16-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-3, 5-11, 13-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-11, 13-14, and 16-20  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 13, and 20 … a second circuit configured to receive the wireless communication, automatically identify the selected transmission channel of the selected wireless link parameters based on information extracted from the wireless communication, and extract a payload from the wireless communication using the selected wireless link parameters, the second circuit including a channel detection circuit configured to identify the selected transmission channel, wherein the channel detection circuit comprises: a plurality of tunable channel circuits configured to receive the wireless communication as input, wherein the channel detection circuit is configured to monitor respective outputs of the plurality of tunable channel circuits to identify the selected transmission channel, wherein the selectable wireless link parameters further include a selectable transmission data rate, a selectable modulation scheme, and a channel coding scheme, and wherein the second circuit further comprises: a data rate detection circuit configured to identify a data rate at which the wireless communication was transmitted; a modulation detection circuit configured to determine the modulation scheme; and a channel coding scheme detection circuit configured to determine the channel coding scheme of the wireless communication using the data rate identified by the data rate detection circuit, wherein the second circuit demodulates the wireless communication using the identified channel, the identified data rate, and the identified modulation scheme, to extract the payload… and in combination with other limitations recited as specified in claims 1, 13, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Van Wyk et al. (US Pub. No.: 2014/0036702) discloses a node having a multiple protocol receiver may listen to multiple links in parallel and determine a quality of links having multiple communication technologies between the node and multiple neighbor nodes. The multiple communication technologies may include radio frequency (RF) communication technologies and one or more power line communication (PLC) communication technologies. The node determines a link quality metric for each link associated with an optimum communication technology and data rate, and maintains availability information of neighbor nodes. The node may then route communications to neighbor nodes using the link quality metric and the availability information. 
Ko et al. (US Pub. No.: 2011/0135033) discloses a method of sending data in a multiple antenna system includes the steps of generating a transmission signal by applying channel-
Rattner (US Pub. No.:2016/0029190) discloses a hub that is adapted for radio-agnostic message translation. The hub may be configured to establish a connection with a target device using a first network access technology, receive a first message from a first client device through a connection established on a second network access technology, translate the first message from a first transmission format to obtain a second message in a second transmission format, and transmit the second message to the target device and using the first network access technology. The first network technology may employ a first wireless technology having a range that is less than 100 meters. The first client device may be separated from the target device by a distance that is greater than the range of the first wireless technology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.